 Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 1 of 25 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                               NEWPORT NEWS DIVISION


HUNTINGTON INGALLS INCORPORATED,
                                               DOCUMENT FILED
                            Plaintiff,         ELECTRONICALLY


                                               JURY TRIAL DEMANDED
    v.

                                               Civil Action No. _________

KINDER MORGAN INC., EL PASO LLC,
CERTAIN UNDERWRITERS AT LLOYD’S
LONDON SUBSCRIBING TO THE SUBJECT
INSURANCE POLICIES, CERTAIN LONDON
MARKET COMPANIES SUBSCRIBING TO
THE SUBJECT INSURANCE POLICIES, RIVER
THAMES INSURANCE COMPANY LIMITED,
THE DOMINION INSURANCE COMPANY
LIMITED, EXCESS INSURANCE COMPANY
LIMITED, WORLD AUXILIARY INSURANCE
COMPANY LIMITED, WINTERTHUR SWISS
INSURANCE COMPANY, ROYAL SCOTTISH
INSURANCE COMPANY LIMITED, SWISS
UNION INSURANCE COMPANY, NATIONAL
CASUALTY COMPANY OF AMERICA, ST.
KATHERINE INSURANCE COMPANY PLC,
LONDON AND EDINBURGH GENERAL
INSURANCE COMPANY LIMITED,
ACCIDENT & CASUALTY INSURANCE
COMPANY OF WINTERTHUR (NO.2A/C),
ARGONAUT NORTHWEST INSURANCE
COMPANY, YASUDA FIRE & MARINE
INSURANCE COMPANY (UK), TUREGUM
INSURANCE COMPANY LIMITED,
MINISTER INSURANCE COMPANY
LIMITED, ASSICURAZIONI GENERALI SPA
(UK BRANCH), SCOTTISH LION INSURANCE
COMPANY LIMITED, CF&AU GROUP C
POOL, DELTA-LLOYD NON-LIFE
INSURANCE COMPANY LIMITED, TOKIO


200860.00602/123513677v.2
 Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 2 of 25 PageID# 2




MARINE & FIRE INSURANCE COMPANY
(UK) LIMITED,

                            Defendants.




                                          COMPLAINT

        Plaintiff, Huntington Ingalls Incorporated, as successor to Newport News Shipbuilding and

Dry Dock Company, on behalf of its Newport News Shipbuilding Division (“NNS”), alleges as

follows:

                                    SUMMARY OF THE ACTION

        1.      This is an insurance recovery action. NNS seeks to enforce its rights to insurance

coverage for asbestos claims and lawsuits alleged against NNS pursuant to certain excess liability

insurance policies with policy periods from 1973 to 1986, which are identified by policy numbers

listed in Exhibit A attached hereto (the “Subject Insurance Policies,” “Insurance Policies,”

“Policies”).

        2.      The Subject Insurance Policies are subscribed to by Defendants Certain

Underwriters at Lloyd’s London Subscribing to the Subject Insurance Policies, Certain London

Market Companies Subscribing to the Subject Insurance Policies, River Thames Insurance

Company Limited, The Dominion Insurance Company Limited, Excess Insurance Company

Limited, World Auxiliary Insurance Company Limited, Winterthur Swiss Insurance Company,

Royal Scottish Insurance Company Limited, Swiss Union Insurance Company, National Casualty

Company of America, St. Katherine Insurance Company Plc, London and Edinburgh General
                                           2
200860.00602/123513677v.2
 Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 3 of 25 PageID# 3




Insurance Company Limited, Accident & Casualty Insurance Company of Winterthur (No.2a/C),

Argonaut Northwest Insurance Company, Yasuda Fire & Marine Insurance Company (UK)

Limited, Turegum Insurance Company Limited, Minister Insurance Company Limited,

Assicurazioni Generali Spa (UK Branch), the Scottish Lion Insurance Company Limited, Cf&Au

Group C Pool, Delta-Lloyd Non-Life Insurance Company Limited, and Tokio Marine & Fire

Insurance Company (UK) Limited (collectively, “London Market Insurers” or “LMI”).

        3.      The Subject Insurance Policies have policy periods during the time period from

approximately 1973 to 1986 and provide coverage for Tenneco, Inc., and its former subsidiaries,

including NNS.

        4.      On information and belief, El Paso Corporation acquired certain assets and

liabilities from Tenneco, Inc., including certain of Tenneco, Inc.’s rights to insurance pursuant to

the Subject Insurance Policies.

        5.      On information and belief, El Paso Corporation entered into an agreement with

LMI whereby El Paso Corporation agreed to indemnify LMI for any claims by former Tenneco,

Inc. subsidiaries for insurance benefits against the Insurance Policies.

        6.      On information and belief, Kinder Morgan Inc. acquired El Paso Corporation,

which through a serious of transactions became a direct or indirect subsidiary of Kinder Morgan,

Inc. known as El Paso LLC (collectively, “Kinder Morgan”). On information and belief, Kinder

Morgan is the successor in interest to El Paso Corporation.

        7.      On information and belief, as a result of its acquisition of El Paso Corporation,

Kinder Morgan became responsible for indemnifying LMI for policy benefits that LMI pays

pursuant to the terms of the Policies and/or became responsible for paying policy benefits pursuant



                                                 3
200860.00602/123513677v.2
 Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 4 of 25 PageID# 4




to the terms of the Policies, and therefore is a party in interest because Kinder Morgan must pay

any liability that NNS establishes against LMI.

        8.      On information and belief, Kinder Morgan is involved in and exercises control over

the handling and payment of insurance claims.

        9.      NNS timely reported the asbestos claims and lawsuits pursuant to the terms of the

Polices and tendered them for coverage. To date, neither LMI nor Kinder Morgan has paid or

agreed to provide coverage for the asbestos claims and lawsuits.

                                         THE PARTIES

        10.     NNS is a corporation existing under the laws of the Commonwealth of Virginia

with its principal place of business in Newport News, Virginia. NNS was originally incorporated

as Newport News Shipbuilding and Dry Dock Company, and through a series of name changes

became Huntington Ingalls Incorporated. Since the late 1800s, NNS has operated as a company

in Newport News, Virginia, specializing in the design, construction, overhaul and repair of ships

for the U.S. Navy and commercial customers.

        11.     On information and belief, Certain Underwriters at Lloyd’s London Subscribing to

the Subject Insurance Policies are domiciled in the United Kingdom. Certain Underwriters at

Lloyd’s London Subscribing to the Subject Insurance Policies, whose identities will be further

established through discovery, subscribed to one or more of the Subject Insurance Policies whose

numbers are listed in Exhibit A.

        12.     On information and belief, Certain London Market Companies Subscribing to the

Subject Insurance Policies are solvent corporations organized under the laws of the United

Kingdom or other foreign sovereign, with their principal places of business in London, England.

Certain London Market Companies Subscribing to the Subject Insurance Policies, whose identities

                                                  4
200860.00602/123513677v.2
 Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 5 of 25 PageID# 5




will be further established through discovery, subscribed to one or more of the Subject Insurance

Policies whose numbers are listed in Exhibit A.

        13.     On information and belief, River Thames Insurance Company Limited is a

corporation organized under the laws of the United Kingdom or other foreign sovereign, with its

principal place of business in London, England. River Thames Insurance Company Limited

subscribed to one or more of the Subject Insurance Policies whose numbers are listed in Exhibit

A.

        14.     On information and belief, The Dominion Insurance Company Limited is a

corporation organized under the laws of the United Kingdom or other foreign sovereign, with its

principal place of business in London, England. The Dominion Insurance Company Limited

subscribed to one or more of the Subject Insurance Policies whose numbers are listed in Exhibit

A.

        15.     On information and belief, Excess Insurance Company Limited is a corporation

organized under the laws of the United Kingdom or other foreign sovereign, with its principal

place of business in London, England. Excess Insurance Company Limited subscribed to one or

more of the Subject Insurance Policies whose numbers are listed in Exhibit A.

        16.     On information and belief, World Auxiliary Insurance Company Limited is a

corporation organized under the laws of the United Kingdom or other foreign sovereign, with its

principal place of business in London, England. World Auxiliary Insurance Company Limited

subscribed to one or more of the Subject Insurance Policies whose numbers are listed in Exhibit

A.

        17.     On information and belief, Winterthur Swiss Insurance Company is a corporation

organized under the laws of the United Kingdom or other foreign sovereign, with its principal

                                                  5
200860.00602/123513677v.2
 Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 6 of 25 PageID# 6




place of business in London, England. Winterthur Swiss Insurance Company subscribed to one

or more of the Subject Insurance Policies whose numbers are listed in Exhibit A.

        18.     On information and belief, Royal Scottish Insurance Company Limited is a

corporation organized under the laws of the United Kingdom or other foreign sovereign, with its

principal place of business in London, England. Royal Scottish Insurance Company Limited

subscribed to one or more of the Subject Insurance Policies whose numbers are listed in Exhibit

A.

        19.     On information and belief, Swiss Union Insurance Company is a corporation

organized under the laws of the United Kingdom or other foreign sovereign, with its principal

place of business in London, England. Swiss Union Insurance Company subscribed to one or more

of the Subject Insurance Policies whose numbers are listed in Exhibit A.

        20.     On information and belief, National Casualty Company of America is a corporation

organized under the laws of the United Kingdom or other foreign sovereign, with its principal

place of business in London, England. National Casualty Company of America subscribed to one

or more of the Subject Insurance Policies whose numbers are listed in Exhibit A.

        21.     On information and belief, St. Katherine Insurance Company Plc is a corporation

organized under the laws of the United Kingdom or other foreign sovereign, with its principal

place of business in London, England. St. Katherine Insurance Company Plc subscribed to one or

more of the Subject Insurance Policies whose numbers are listed in Exhibit A.

        22.     On information and belief, London and Edinburgh General Insurance Company

Limited is a corporation organized under the laws of the United Kingdom or other foreign

sovereign, with its principal place of business in London, England. London and Edinburgh



                                                6
200860.00602/123513677v.2
 Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 7 of 25 PageID# 7




General Insurance Company Limited subscribed to one or more of the Subject Insurance Policies

whose numbers are listed in Exhibit A.

        23.     On information and belief, Accident & Casualty Insurance Company of Winterthur

(No.2a/C) is a corporation organized under the laws of the United Kingdom or other foreign

sovereign, with its principal place of business in London, England. Accident & Casualty Insurance

Company of Winterthur (No.2a/C) subscribed to one or more of the Subject Insurance Policies

whose numbers are listed in Exhibit A.

        24.     On information and belief, Argonaut Northwest Insurance Company is a

corporation organized under the laws of the United Kingdom or other foreign sovereign, with its

principal place of business in London, England.       Argonaut Northwest Insurance Company

subscribed to one or more of the Subject Insurance Policies whose numbers are listed in Exhibit

A.

        25.     On information and belief, Yasuda Fire & Marine Insurance Company (UK)

Limited is a corporation organized under the laws of the United Kingdom or other foreign

sovereign, with its principal place of business in London, England. Yasuda Fire & Marine

Insurance Company (UK) subscribed to one or more of the Subject Insurance Policies whose

numbers are listed in Exhibit A.

        26.     On information and belief, Turegum Insurance Company Limited is a corporation

organized under the laws of the United Kingdom or other foreign sovereign, with its principal

place of business in London, England. Turegum Insurance Company Limited subscribed to one

or more of the Subject Insurance Policies whose numbers are listed in Exhibit A.

        27.     On information and belief, Minister Insurance Company Limited is a corporation

organized under the laws of the United Kingdom or other foreign sovereign, with its principal

                                               7
200860.00602/123513677v.2
 Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 8 of 25 PageID# 8




place of business in London, England. Minister Insurance Company Limited subscribed to one or

more of the Subject Insurance Policies whose numbers are listed in Exhibit A.

        28.     On information and belief, Assicurazioni Generali Spa (UK Branch) is a

corporation organized under the laws of the United Kingdom or other foreign sovereign, with its

principal place of business in London, England.       Assicurazioni Generali Spa (UK Branch)

subscribed to one or more of the Subject Insurance Policies whose numbers are listed in Exhibit

A.

        29.     On information and belief, the Scottish Lion Insurance Company Limited is a

corporation organized under the laws of the United Kingdom or other foreign sovereign, with its

principal place of business in London, England. Scottish Lion Insurance Company Limited

subscribed to one or more of the Subject Insurance Policies whose numbers are listed in Exhibit

A.

        30.     On information and belief, Cf&Au Group C Pool is a corporation organized under

the laws of the United Kingdom or other foreign sovereign, with its principal place of business in

London, England. Cf&Au Group C Pool subscribed to one or more of the Subject Insurance

Policies whose numbers are listed in Exhibit A.

        31.     On information and belief, Delta-Lloyd Non-Life Insurance Company Limited is a

corporation organized under the laws of the United Kingdom or other foreign sovereign, with its

principal place of business in London, England. Delta-Lloyd Non-Life Insurance Company

Limited subscribed to one or more of the Subject Insurance Policies whose numbers are listed in

Exhibit A.

        32.     On information and belief, the Tokio Marine & Fire Insurance Company (UK)

Limited is a corporation organized under the laws of the United Kingdom or other foreign

                                                  8
200860.00602/123513677v.2
 Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 9 of 25 PageID# 9




sovereign, with its principal place of business in London, England. Tokio Marine & Fire Insurance

Company (UK) subscribed to one or more of the Subject Insurance Policies whose numbers are

listed in Exhibit A.

        33.     By the terms of the Subject Insurance Policies, LMI have agreed to consent to the

jurisdiction of this Court, have agreed to comply with all requirements necessary to give this Court

jurisdiction and that all matters pertinent to this lawsuit shall be determined by this Court.

        34.     On information and belief, Kinder Morgan Inc. is a corporation existing under the

laws of the State of Delaware with its principal place of business in Houston, Texas. On

information and belief, Kinder Morgan Inc. is authorized to do and routinely does business in

Virginia. On information and belief, Kinder Morgan Inc. acquired El Paso Corporation which

through a serious of transactions became a direct or indirect subsidiary of Kinder Morgan, Inc.

known as El Paso LLC. Prior to the transaction with Kinder Morgan Inc., El Paso Corporation

agreed to indemnify LMI for all coverage benefits LMI pays pursuant to the Subject Insurance

Policies and/or to pay claims pursuant to the terms of the Subject Insurance Policies. As such,

Kinder Morgan, Inc. has an interest in the outcome of this case.

        35.     On information and belief, El Paso LLC formerly known as El Paso Corporation is

a limited liability company organized under the laws of Delaware with its principal place of

business in Houston, Texas, whose sole member is Kinder Morgan Inc. On information and belief,

El Paso LLC is authorized to do and routinely does business in Virginia.

                                 JURISDICTION AND VENUE

        36.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332, based on complete diversity of the parties and an amount in controversy exceeding

$75,000, exclusive of interest and costs.
                                                  9
200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 10 of 25 PageID# 10




        37.     Defendants are subject to the personal jurisdiction of this Court based on, among

other things, its “[t]ransacting any business in this Commonwealth,” “[c]ontracting to supply

services or things in this Commonwealth,” and “[c]ontracting to insure any person, property, or

risk located within this Commonwealth at the time of contracting,” including by undertaking all

of these actions with respect to NNS. Va. Code Ann. § 8.01-328.1.

        38.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendants

are subject to personal jurisdiction in this District, NNS has substantial operations in this District,

and a substantial part of the events or omissions giving rise to the claims alleged herein occurred

in this District, including a substantial number of the underlying asbestos-related bodily injury

claims against NNS filed in the geographic area encompassed by this District.

                                   FACTUAL BACKGROUND

        A.      NNS’s Corporate History

        39.     NNS was incorporated as Chesapeake Dry Dock & Construction Co. under the

laws of the Commonwealth of Virginia on January 28, 1886 by an act of the Virginia General

Assembly. The name of the company was changed to Newport News Shipbuilding and Dry

Dock Company by act of the Virginia General Assembly on February 17, 1890.

        40.     On September 4, 1968, the Newport News Shipbuilding and Dry Dock Company

became a wholly-owned subsidiary of Tenneco Inc., with 98-1/2% of the stockholder voting

power being owned by Tenneco Inc.

        41.     On November 7, 1986, Newport News Shipbuilding and Dry Dock Company

became a wholly owned subsidiary of Tenneco InterAmerica Inc. (a Delaware corporation

incorporated as Dixemer Petroleum Corporation on June 16, 1965). Tenneco InterAmerica was

a wholly owned subsidiary of Tenneco Inc. The name of Tenneco InterAmerica Inc. was
                                                  10
200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 11 of 25 PageID# 11




changed on October 1, 1996, to Newport News Shipbuilding Inc. Newport News Shipbuilding

and Dry Dock Company was a subsidiary of Newport News Shipbuilding Inc., which was a

subsidiary of Tenneco Inc.

        42.     Tenneco Inc. spun-off Newport News Shipbuilding Inc. and its subsidiaries as a

publicly traded company on December 11, 1996. Newport News Shipbuilding and Dry Dock

Company was a subsidiary of Newport News Shipbuilding Inc.

        43.     Northrop Grumman Corporation, through its subsidiary, Purchaser Corp. I,

acquired Newport News Shipbuilding Inc. (“Former NNS Inc.”) and its subsidiaries in taking

control of the company with 80.7% of the stockholder voting power. The merger was completed

on January 18, 2002 when a Certificate of Merger was filed merging the Former NNS Inc. with

and into Purchaser Corp. I and simultaneously changing its name to Newport News Shipbuilding

Inc., which became a subsidiary of Northrop Grumman Corporation. Newport News

Shipbuilding and Dry Dock Company was a subsidiary of Newport News Shipbuilding Inc.

        44.     On September 18, 2007, Newport News Shipbuilding Inc. merged into Newport

News Shipbuilding and Dry Dock Company with Newport News Shipbuilding and Dry Dock,

Inc. becoming the surviving entity. Due to this merger, Newport News Shipbuilding and Dry

Dock Company became a subsidiary of Northrop Grumman Corporation.

        45.     Newport News Shipbuilding and Dry Dock Company changed its name to

Northrop Grumman Shipbuilding, Inc. on December 2, 2008. Northrop Grumman Shipbuilding,

Inc. remained a subsidiary of Northrop Grumman Corporation.

        46.     On December 31, 2008, Northrop Grumman Ship Systems, Inc., by certificate of

merger, merged into Northrop Grumman Shipbuilding, Inc. with Northrop Grumman



                                               11
200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 12 of 25 PageID# 12




Shipbuilding Inc. being the survivor. Northrop Grumman Shipbuilding, Inc. was a subsidiary of

Northrop Grumman Corporation.

        47.     On March 31, 2011, Northrop Grumman Corporation spun-off Northrop

Grumman Shipbuilding, Inc. and all of its subsidiaries to a newly formed publicly traded

company named Huntington Ingalls Industries, Inc. Northrop Grumman Shipbuilding, Inc.

became a subsidiary of Huntington Ingalls Industries, Inc. due to the spin-off.

        48.     Northrop Grumman Shipbuilding, Inc. changed its name to Huntington Ingalls

Incorporated on April 14, 2011 and it remains a subsidiary of Huntington Ingalls Industries, Inc.

        B.      The Asbestos Claims and Lawsuits

        49.     For more than 100 years, NNS has constructed, overhauled, and repaired ships

and submarines, including for the United States Navy. From at least the 1940s until the 1970s,

these entities used, at the direction of the United States Navy, asbestos-containing products,

including thermal insulation, in the construction and repair of ships and submarines. Continuing

through the 1990s, Newport News Shipbuilding, Inc. engaged in the overhaul and repair of ships

and submarines that contained installed asbestos products and insulation.

        50.     Claimants have asserted more than 500 asbestos claims and lawsuits against NNS

alleging asbestos exposure at or from the Newport News Shipyard or on ships or submarines
built by NNS (collectively, the “Asbestos Lawsuits”). A substantial number of these Asbestos

Lawsuits have been filed in the geographic area encompassed by this District.

        51.     Claimants in the Asbestos Lawsuits are typically former Navy sailors or other

ship repair personnel who served or worked on ships or submarines that were built by NNS

and/or members of their families or family members of former employees of NNS. The

claimants allege exposure to asbestos from products used in the construction of the ships and

submarines and/or from removal of such products during the overhaul of the ships and

submarines. The majority of the claimants allege exposure from asbestos-containing thermal
                                                12
200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 13 of 25 PageID# 13




insulation required by Navy specifications on most major piping systems in ships and

submarines.
        52.     NNS has incurred substantial defense costs and liability in connection with the

defense and settlement of the Asbestos Lawsuits in excess of hundreds of thousands of dollars

annually.

        53.     Additional Asbestos Lawsuits are being, and, for the foreseeable future, will

continue to be, filed against NNS annually. As a result, NNS expects to continue to incur

substantial costs for the defense, settlements, and/or judgments in connection with Asbestos

Lawsuits filed in this District (and elsewhere), as a result of Asbestos Lawsuits for years to

come.

        C.      The Subject Insurance Policies

        54.     During the 1960s to the mid-1990s, when NNS was a subsidiary of Tenneco, Inc.,

Tenneco, Inc. procured liability insurance policies that provide coverage for Tenneco, Inc. and

its subsidiaries, including NNS.

        55.     Tenneco, Inc.’s insurance program includes numerous excess liability insurance

policies procured from various insurers, including the Subject Insurance Policies.

        56.     The Subject Insurance Policies provide occurrence-based liability coverage for

claims alleging bodily injury. Occurrence-based liability policies cover bodily injury that occurs

during the policy period, even if the policy period ended many years ago.

        57.     The Subject Insurance Policies provide coverage for NNS, which was a subsidiary

of Tenneco, Inc., from September 1968 to December 1996. For example, Policy No.

80DD2265C (1981-1983) defines the term “Assured” as follows

        Tenneco Inc. and all affiliates and subsidiary companies as at inception of this policy
        and/or hereafter constituted, owned or controlled including all named assured specifically
                                                 13
200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 14 of 25 PageID# 14




        added as such by endorsement to this policy except where such an affiliated or subsidiary
        company is specifically excluded by endorsement to this policy.
        58.     The Subject Insurance Policies provide coverage for all sums that NNS becomes

legally obligated to pay as damages on account of personal injuries, including bodily injury,

caused by or growing out of an occurrence arising out of or due wholly or in part to the conduct

of the Assured.

        59.     In addition to damages, the Subject Insurance Policies provide coverage for the

costs of litigation, settlement, adjustments and investigations of claims and suits, as well as other

expenses.

        60.     On information and belief, all premiums due and owing for the Subject Insurance

Policies have been paid in full.

        61.     All conditions precedent for coverage for the Asbestos Lawsuits pursuant to the

terms of the Policies have been satisfied.

        62.     Notice of the Asbestos Lawsuits was timely provided pursuant to the terms of the

Policies.

        63.     On information and belief, the aggregate limits applicable to products and

completed operations claims in all or nearly all of the policies underlying the Subject Insurance

Policies are exhausted.

        F.      Indemnification Agreement


        64.     On information and belief, El Paso Corporation entered into an agreement,

whereby El Paso Corporation agreed to indemnify LMI for benefits it pays pursuant to the terms

of the Subject Insurance Policies and/or to pay the benefits (“Indemnification Agreement”).




                                                 14
200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 15 of 25 PageID# 15




        65.     On information and belief, as a result of its acquisition of El Paso Corporation,

Kinder Morgan became responsible for indemnifying LMI for policy benefits that LMI pays

pursuant to the terms of the Policies and/or paying the policy benefits pursuant to the terms of

the Policies. On information and belief, any liability that NNS establishes against LMI must be

paid by Kinder Morgan.

        66.     On information and belief, Kinder Morgan is involved in and/or exercises control

over the handling and payment of insurance claims.

        67.     On information and belief, Kinder Morgan is responsible for paying policy

benefits pursuant to the terms of the Subject Insurance Policies to NNS and/or indemnifying LMI

for any claims that LMI pays.

        G.      NNS’s Request for Coverage


        68.     The Asbestos Lawsuits allege bodily injury during the policy periods of one or

more of the Subject Insurance Policies.

        69.     NNS promptly and timely requested that LMI and Kinder Morgan provide

coverage for costs and losses that NNS has incurred in connection with the Asbestos Suits, which

amount to millions of dollars.

        70.     In response, LMI and Kinder Morgan have raised numerous insurance coverage

issues, which have no factual or legal basis.

        71.     To date, neither LMI nor Kinder Morgan have accepted responsibility for

providing coverage pursuant to the Subject Insurance Policies for any of the Asbestos Lawsuits.

Instead, in an effort to avoid paying the millions of dollars in coverage to which NNS is entitled,

and in breach of its duty of good faith and fair dealing, LMI and Kinder Morgan have denied

and/or failed or refused to pay NNS amounts that it owes under the Policy.
                                                 15
200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 16 of 25 PageID# 16




                                               COUNT I

                                         Breach of Contract

        72.     NNS hereby incorporates by reference and realleges each and every allegation set

forth in Paragraphs 1 through 71 above.

        73.     Through its actions and omission, LMI and Kinder Morgan have breached their

contractual obligations pursuant to the terms of the Subject Insurance Policies to provide

coverage for and to pay NNS for the Asbestos Lawsuits.

        74.     LMI and Kinder Morgan breached the Subject Insurance Policies by failing to pay

or indemnify NNS for defense costs, settlements and/or judgments that NNS has incurred in

connect with the Asbestos Lawsuits.

        75.     As a direct result of the breaches, LMI and Kinder Morgan have deprived NNS of

the benefits of the insurance provided by the Policies.

        76.     Therefore, NNS has been damaged and is entitled to judgment for breach of

contract in an amount to be proven at trial.

                                               COUNT II

                                     Failure to Act in Good Faith

        77.     NNS hereby incorporates by reference and realleges each and every allegation set

forth in Paragraphs 1 through 76 above.

        78.     Implied in the Subject Insurance Policies is a duty that LMI and Kinder Morgan act

in good faith and deal fairly with NNS and do nothing to interfere with NNS’s rights to receive the

benefits provided by the Policies.

        79.     Through their actions and omissions in relation to NNS’s Asbestos Lawsuits, LMI

and Kinder Morgan have, in addition to breaching their contractual obligations under the Subject

                                                  16
200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 17 of 25 PageID# 17




Insurance Policies, breached their duties of good faith and fair dealing by, not acting in good faith,

denying coverage and/or failing or refusing to make payment to the insured under the policy.

        80.     As a direct and result of such breaches, LMI and Kinder Morgan have deprived

NNS of the benefit of the insurance provided by the Subject Insurance Policies.

        81.     Pursuant to Va. Code Ann. § 38.2-209, NNS is entitled to an award of its costs

and attorney fees as the Court may award as well as judgment for breach of the duty of good

faith in an amount to be proven at trial.

                                            COUNT III

                                      Declaratory Judgment

        82.     NNS hereby incorporates by reference and realleges paragraphs 1 through 81.

        83.     The Subject Insurance Policies obligate LMI and Kinder Morgan to pay and/or

indemnify NNS for all sums which NNS becomes legally obligated to pay as damages because

of bodily injury as a result of claims alleging asbestos-related injuries occurring in whole or in

part during the policy period of Policies. The Policies also obligate LMI and Kinder Morgan to

pay costs that NNS incurs in defense of any claim for such damages.

        84.     An actual and justiciable controversy presently exists between NNS and LMI and

Kinder Morgan concerning the proper construction and application of Subject Insurance Policies,

and the existence, scope, and extent of the rights and obligations of the parties thereto with

respect to the Asbestos Lawsuits against NNS. Under the circumstances, a determination by this

Court is necessary and proper at this time so the parties may ascertain their respective rights and

obligations.

        85.     NNS is entitled to a declaration from this Court, confirming that LMI and Kinder

Morgan are obligated to pay for NNS’s defense of the Asbestos Lawsuits and the amounts that

                                                 17
200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 18 of 25 PageID# 18




NNS incurs in the settlements and other resolutions of the Asbestos Lawsuits, subject only to the

exhaustion of any limits that LMI and Kinder Morgan proves apply.

        86.     A declaration by this Court will resolve the existing controversy between the

parties, and NNS has no adequate remedy at law.

        87.     Pursuant to 28 U.S.C. §§ 2201 and 2202, NNS is entitled to a declaration by the

Court of the extent of Kinder Morgan’s obligations to NNS.

                                   PRAYER FOR RELIEF

        WHEREFORE, NNS prays for judgment as follows:

        A.      On COUNT I for breach of contract, a money judgment against Defendants in an

                amount that proof will establish for the Defendants’ breaches of the Policies;

        B.      On COUNT II for failure to act in good faith, an award of costs and reasonable

                attorney fees and a money judgment in an amount that proof will establish for the

                Defendants’ breaches of the duty of good faith;

        D.      On COUNT III for declaratory relief, a declaratory judgment that Defendants are

                obligated to indemnify NNS for amounts incurred in connection with the

                Asbestos Lawsuits, including defense costs.

        E.      On ALL COUNTS:

                (i)         an award to Plaintiff of its reasonable attorneys’ fees incurred in

                            connection with the prosecution of its claim, including but not limited to

                            under VA. Code Ann. § 38.2-209;

                (ii)        pre- and post-judgment interest; and


                                                      18
200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 19 of 25 PageID# 19




                   (iii)    for such other and further relief as justice may require or this Court may

                            deem appropriate.




                                     REQUEST FOR JURY TRIAL

                   NNS hereby demands that this matter be heard before a jury on all issues so

        triable.




                                                     19
200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 20 of 25 PageID# 20




Dated: November 20, 2020                  KAUFMAN & CANOLES, P.C
                                          Attorneys for Plaintiff
                                          Huntington Ingalls Industries, Inc.



                                          By: /s/ Kristan B. Burch
                                          Kristan B. Burch (VA #42640)
                                          150 West Main St. Suite 2100
                                          Norfolk, VA 23510
                                          Phone: (757 624-3343
                                          Fax: (888) 360-9092
                                          Email: kbburch@kaufcan.com

                                          Of Counsel:
                                          BLANK ROME LLP
                                          John E. Heintz
                                          James S. Carter
                                          Dominique A. Meyer
                                          BLANK ROME LLP
                                          1825 Eye St NW
                                          Washington, DC 20006
                                          Phone: (202) 420-2200
                                          Fax: (202) 420-2201
                                          Email: jheintz@blankrome.com
                                          Email: jscarter@blankrome.com
                                          Email: dameyer@blankrome.com




                                     20
200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 21 of 25 PageID# 21




                              ATTACHMENT A




200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 22 of 25 PageID# 22




                                   8008721
                                   8008722
                                   8008723
                                 507/1069071
                                 507/1069072
                                 507/1069073
                                 507/1069074
                                   3088711
                                 507/3088712
                                 507/3088713
                                 507/3088714
                                 507/6719471
                                 507/6719472
                                 507/6719473
                                 507/6719474
                                50977BH/5081
                                 507/6719472
                                 507/6719473
                                509/78BH3765
                                509/78BH3766
                                509/78BH3767
                                 C/N 7719475
                                509/78BH3768
                                 507/8719472
                                 507/8719473
                                509/1HB31030
                                509/1HB31040
                                   8719474
                                509/79BH1741



200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 23 of 25 PageID# 23



                                   80DD542C
                                 509/80DD543C
                                 509/80BH2562
                                 509/80BH2563
                                 509/80BH2564
                                  49/99/6172/01
                              ZHR 4020-0601-85/78
                                   XL 3451159
                            ZHR 4020-0601 (1976-1979)
                              ZHR 4020-0601-76/4/1
                              ZHR 4020-0601-74/4-2
                              ZHR 4020-0601-76/4-2
                              ZHR 4020-0601-764-3
                               ZHR 4020-0601/76-4
                                 509/80BH2565
                                 509/80DD2265C
                                 509/80DD2266C
                                 509/80BH4501
                                 509/80BH4502
                                 509/80BH4503
                                 509/80DD2265C
                                   PY043381
                                 509/1HB45010
                                 509/1HB45020
                                 509/1HB45030
                                 509/80DD2265C
                                 509/KY030582
                                 509/2KA57320
                                 509/2KA57330
                                 509/KY056983


200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 24 of 25 PageID# 24



                                509/KY030582
                                509/3KA50590
                                  3KA50600
                                  KY056983
                                  PY232584
                                  4KA4G510
                                  4KA46520
                                509/5KA15850
                                  4KA46540
                                 871/4402935
                                 871/4402936
                                 871/4403264
                                 871/4403265
                                 871/4403564
                                  PY216584
                                  PY241084
                                  5KA21380
                                  4KA46530
                                 MMA 86-156
                                 MMA 86-157
                                 MMA 87-144
                                 MMA 88-142
                                 MMA 90-111
                                 MMA 90-112
                                 MMA 90-113
                                 MMA 90-114
                                 MMA 78-105
                                 MMA 81-105
                                 MMA 81-106
                                 MMA 83-101


200860.00602/123513677v.2
Case 4:20-cv-00176-RAJ-LRL Document 1 Filed 11/20/20 Page 25 of 25 PageID# 25



                                 MMA 83-102
                                 MMA 83-103
                                 MMA 83-108
                                 MMA 83-124
                                 MMA 83-132
                                 MMA 83-137
                                 MMA 83-138
                                 MMA 83-140
                                 MMA 83-141
                                 MMA 84-126
                                 MMA 85-138
                                 MMA 85-144
                                 MMA 86-107
                                 MMA 86-137
                                 MMA 86-154
                                 MMA 87-106
                                 MMA 87-132
                                 MMA 87-142
                                 MMA 89-106
                                 MMA 89-129
                                 MMA 90-101
                                 MMA 90-115
                                 MMA 90-131
                                 MMA 90-144
                                  RM212529




200860.00602/123513677v.2
